Exhibit 10.6

 

AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND CONSENT

 

THIS AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND CONSENT (this “Amendment”),
dated as of July 30, 2014 is entered into by and among, on the one hand, the
several banks and other financial institutions and lenders from time to time
party hereto (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and, collectively, as the “Lenders”), and CITY NATIONAL BANK, a national banking
association, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and, on the other
hand, ACRC LENDER LLC, a Delaware limited liability company (the “Borrower”),
and in light of the following:

 

W I T N E S S E T H

 

WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit
Agreement, dated as of March 12, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower, the lenders party thereto as “Lenders”, and Agent are
entering into that certain Credit Agreement, dated as of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“July 2014 Credit Agreement”, and together with the other documents, instruments
and agreements executed and delivered in connection therewith or otherwise
relating thereto, the “July 2014 Loan Documents”) pursuant to which Borrower
intends to incur Debt in an aggregate principal amount not to exceed $75,000,000
(the “July 2014 Indebtedness”, and together with the other transactions
contemplated in the July 2014 Loan Documents, the “July 2014 Transactions”);

 

WHEREAS, Borrower has requested that Agent and Lenders (a) make certain
amendments to the Credit Agreement, and (b) consent to the July 2014
Transactions, including the incurrence of the July 2014 Indebtedness; and

 

WHEREAS, upon the terms and conditions set forth herein, Agent and Lenders are
willing to (a) make certain amendments to the Credit Agreement, and (b) consent
to the July 2014 Transactions, including the incurrence of the July 2014
Indebtedness.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             Defined Terms.  All initially capitalized terms used herein and
not otherwise defined herein (including the preamble and recitals hereof) shall
have the meanings ascribed thereto in the Credit Agreement.

 

2.             Amendments to the Credit Agreement.

 

(a)           Section 1.1 of the Credit Agreement is hereby amended and modified
by adding the following definitions in the appropriate alphabetical order:

 

““Ares Management LLC” means Ares Management LLC, a Delaware limited liability
company.”

 

““July 2014 Credit Agreement” means that certain Credit Agreement, dated as of
July 30, 2014, by and among Borrower, the lenders party thereto, and CNB, as
arranger and administrative agent as amended, supplemented, or otherwise
modified as permitted hereunder.”

 

1

--------------------------------------------------------------------------------


 

““July 2014 Loan Documents” means the July 2014 Credit Agreement and the other
“Loan Documents” as such term is defined in the July 2014 Credit Agreement and
any documents, instruments and agreements entered into in connection with any
amendment, supplement, restatement, replacement or refinancing thereof, as
amended, modified, supplemented or restated from time to time in accordance with
the terms of the July 2014 Credit Agreement.”

 

(b)           The definition of the term “LIBOR Rate” contained in Section 1.1
of the Credit Agreement is hereby amended and modified by (i) replacing the
reference to “sixteenth” appearing therein with “thousandth”, (ii) replacing the
reference to “1/16th” appearing therein with “1/1000th”, and (iii) replacing the
reference to “0.0625%” appearing therein with “0.001%”.

 

(c)           The definition of the term “Permitted Liens” contained in
Section 1.1 of the Credit Agreement is hereby amended and modified by
(i) deleting the “and” at the end of clause (p) therein, (ii) relettering clause
(q) therein as clause (r), and (iii) adding the following new clause
(q) immediately after clause (p) appearing therein:

 

“(q) Liens granted by Guarantor to Ares Management LLC in and to the Securities
of ACRC Holdings LLC pursuant to the terms of the Pledge Agreement (as defined
in the July 2014 Credit Agreement), and”

 

(d)   Section 2.8 of the Credit Agreement is hereby amended and modified by
amending and restating clause (e) appearing therein as follows:

 

“(e)         Within 3 Business Days of the date of the issuance by Borrower of
any equity Securities, Borrower shall prepay the outstanding principal amount of
the Obligations (as defined in the July 2014 Credit Agreement) under the
July 2014 Credit Agreement in an amount equal to 100% of the net cash proceeds
(net of reserves for any reasonably expected expenses) received by Borrower in
connection with such issuance.  Any remaining net cash proceeds from such
issuance after prepaying the outstanding principal amount of such “Obligations”
under the July 2014 Credit Agreement shall be applied to prepay the
Obligations.  The provisions of this Section 2.8(e) shall not be deemed to be
implied consent to any such issuance otherwise prohibited by the terms of this
Agreement.”

 

(e)   Section 2.8 of the Credit Agreement is hereby amended and modified by
amending and restating clause (f) appearing therein as follows:

 

“(f)          Within 3 Business Days of the date of incurrence by Borrower of
any Debt (other than Debt permitted under Section 6.1), Borrower shall prepay
the outstanding principal amount of the Obligations (as defined in the July 2014
Credit Agreement) under the July 2014 Credit Agreement in an amount equal to
100% of the net cash proceeds (net of reserves for any reasonably expected
expenses) received by Borrower in connection with such incurrence.  Any
remaining net cash proceeds from the incurrence of such Debt after prepaying the
outstanding principal amount of such “Obligations” under the July 2014 Credit
Agreement shall be applied to prepay the Obligations.  The provisions of this
Section 2.8(f) shall not be deemed to be implied consent to any such incurrence
otherwise prohibited by the terms of this Agreement.”

 

(f)    Section 6.1 of the Credit Agreement is hereby amended and modified by
(i) deleting the “and” at the end of clause (l) therein, (ii) relettering clause
(m) therein as clause (n), and (iii) adding the following new clause
(m) immediately after clause (l) appearing therein:

 

“(m)       Debt incurred by Borrower under      the July 2014 Loan Documents;
and”

 

2

--------------------------------------------------------------------------------


 

(g)           Section 6.8 of the Credit Agreement is hereby amended and modified
by amending and restating the last sentence therein as follows:

 

“In no event shall the foregoing restrictive covenant apply to (a) Permitted
Investments, (b) any transaction permitted by Section 6.5, (c) the Credit
Support Fee Letter (as defined in the July 2014 Credit Agreement) and the Pledge
Agreement (as defined in the July 2014 Credit Agreement), or (d) transactions
involving the use, transfer, or other disposition of any Assets, to the extent
that (i) the Distribution by Borrower of such Assets would not have violated
this Agreement and (ii) such use, transfer, or other Disposition would not
otherwise result in an Event of Default or an Unmatured Event of Default.”

 

(h)           Exhibit R-1 to the Credit Agreement is hereby amended and modified
by replacing the name “Timothy B. Smith” appearing therein with “Anton
Feingold”.

 

3.             Consent.  The provisions of the Credit Agreement (including,
without limitation, Section 6.1 thereof) to the contrary notwithstanding,
subject to the satisfaction (or waiver in writing by Agent) of the conditions
precedent set forth in Section 4 below, Agent and Required Lenders hereby
consent to the July 2014 Transactions (including, without limitation, the
incurrence of the July 2014 Indebtedness).

 

4.             Conditions Precedent to Amendment. The satisfaction of each of
the following shall constitute conditions precedent to the effectiveness of the
Amendment:

 

(a)           Agent shall have received this Amendment, duly executed by the
parties hereto, and the same shall be in full force and effect.

 

(b)           Agent shall have received the reaffirmation and consent of
Guarantor attached hereto as Exhibit A, duly executed and delivered by an
authorized officer of Guarantor.

 

(c)           After giving effect to this Amendment, the representations and
warranties herein and in the Credit Agreement and the other Loan Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that are
already qualified or modified by materiality in the text thereof) on and as of
the date hereof as though made on and as of such date (except to the extent that
such representations and warranties relate solely to an earlier date).

 

(d)           No litigation, inquiry, other action or proceeding (governmental
or otherwise), or injunction or other restraining order prohibiting, directly or
indirectly, the consummation of the transactions contemplated herein shall be
pending or, to Borrower’s knowledge, overtly threatened that could reasonably
could be expected to have: (i) a material adverse effect on Borrower’s ability
to repay the Loans or (ii) a Material Adverse Effect on Borrower.

 

(e)           After giving effect to this Amendment, no Event of Default or
Unmatured Event of Default shall have occurred and be continuing or shall result
from the consummation of the transactions contemplated herein.

 

(f)            All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent.

 

5.             Representations and Warranties.  Borrower hereby represents and
warrants to Agent and the Lenders as follows:

 

3

--------------------------------------------------------------------------------


 

(a)           It a duly organized and validly existing limited liability company
in good standing under the law of the State of Delaware and is duly qualified to
conduct business in all jurisdictions where its failure to do so could
reasonably be expected to have a Material Adverse Effect on Borrower.

 

(b)           It has all requisite limited liability company power to execute
and deliver this Agreement and the other Loan Documents to which it is a party,
and to borrow the sums provided for in this Agreement.  Borrower has all
governmental licenses, authorizations, consents, and approvals necessary to own
and operate its Assets and to carry on its businesses as now conducted and as
proposed to be conducted, other than licenses, authorizations, consents, and
approvals that are not currently required or the failure to obtain which could
not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole.  The execution, delivery, and performance of this
Amendment and the other Loan Documents have been duly authorized by Borrower and
all necessary limited liability company action in respect thereof has been
taken, and the execution, delivery, and performance thereof do not require any
consent or approval of any other Person that has not been obtained (except for
such consents or approvals as could not reasonably be expected to have a
Material Adverse Effect on the Loan Parties, taken as a whole).

 

(c)           The execution, delivery, and performance by Borrower of this
Amendment and the other Loan Documents to which it is a party, do not and will
not: (i) violate (A) any provision of any federal (including the Exchange Act),
state, or local law, rule, or regulation (including Regulations T, U, and X of
the Federal Reserve Board) binding on any Loan Party, (B) any order of any
domestic Governmental Authority, court, arbitration board, or tribunal binding
on any Loan Party, or (C) the Governing Documents of any Loan Party, or
(ii) contravene any provisions of, result in a breach of, constitute (with the
giving of notice or the lapse of time) a default under, or result in the
creation of any Lien (other than a Permitted Lien) upon any of the Assets of any
Loan Party pursuant to, any Contractual Obligation of any Loan Party, or
(iii) require termination of any Contractual Obligation of any Loan Party, or
(iv) constitute a tortious interference with any Contractual Obligation of any
Loan Party, in each case, except as could not reasonably be expected to have a
Material Adverse Effect on the Loan Parties, taken as a whole.

 

(d)           Other than such as may have previously been obtained, filed, or
given, as applicable, no consent, license, permit, approval, or authorization
of, exemption by, notice to, report to or registration, filing, or declaration
with, any Governmental Authority is required in connection with the execution,
delivery, and performance by the Loan Parties of this Amendment or the Loan
Documents to which they are a party, in each case, except as could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.

 

(e)           This Amendment and the other Loan Documents to which Borrower is a
party, when executed and delivered by Borrower, will constitute the legal,
valid, and binding obligations of Borrower, enforceable against Borrower in
accordance with their terms except as the enforceability hereof or thereof may
be affected by: (i) bankruptcy, insolvency, reorganization, moratorium, or other
similar laws affecting the enforcement of creditors’ rights generally, and
(ii) equitable principles of general applicability (whether considered in a
proceeding in equity or law).

 

(f)            No litigation, inquiry, other action or proceeding (governmental
or otherwise), or injunction or other restraining order prohibiting, directly or
indirectly, the consummation of the transactions contemplated herein shall be
pending or, to Borrower’s knowledge, overtly threatened that could reasonably
could be expected to have: (i) a material adverse effect on Borrower’s ability
to repay the Loans or (ii) a Material Adverse Effect on Borrower.

 

4

--------------------------------------------------------------------------------


 

(g)           No Event of Default or Unmatured Event of Default has occurred and
is continuing as of the date of the effectiveness of this Amendment.

 

(h)           No event or development has occurred as of the date of the
effectiveness of this Amendment which could reasonably be expected to result in
a Material Adverse Effect with respect to any Loan Party.

 

(i)            The representations and warranties set forth in this Amendment,
in the Credit Agreement, as amended by this Amendment and after giving effect to
this Amendment, and the other Loan Documents to which Borrower is a party are
true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date).

 

(j)            This Amendment has been entered into without force or duress, of
the free will of Borrower, and the decision of Borrower to enter into this
Amendment is a fully informed decision and Borrower is aware of all legal and
other ramifications of each such decision.

 

(k)           It has read and understands this Amendment, has consulted with and
been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Amendment, has read this Amendment
in full and final form, and has been advised by its counsel of its rights and
obligations hereunder.

 

6.             GOVERNING LAW; JURISDICTION AND VENUE; WAIVER OF TRIAL BY JURY. 
THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING GOVERNING LAW,
JURISDICTION AND VENUE, AND WAIVER OF TRIAL BY JURY SET FORTH IN SECTIONS 11.6 —
11.8 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.

 

7.             Counterpart Execution.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally
effective as delivery of an original executed counterpart of this Amendment. 
Any party delivering an executed counterpart of this Amendment by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Amendment, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Amendment.

 

8.             Effect on Loan Documents.

 

(a)           The Credit Agreement, as amended hereby, and each of the other
Loan Documents shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects. 
The execution, delivery, and performance of this Amendment shall not operate,
except as expressly set forth herein, as a modification or waiver of any right,
power, or remedy of Agent or any Lender under the Credit Agreement or any other
Loan Document.  Except for the amendments to the Credit Agreement expressly set
forth herein, the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect.  The waivers, consents and modifications
set forth herein are limited to the specifics hereof (including facts or
occurrences on which the same are based), shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall neither
excuse any future non-compliance with the Loan Documents nor operate as a waiver

 

5

--------------------------------------------------------------------------------


 

of any Event of Default or Unmatured Event of Default, shall not operate as a
consent to any further waiver, consent or amendment or other matter under the
Loan Documents, and shall not be construed as an indication that any future
waiver or amendment of covenants or any other provision of the Credit Agreement
will be agreed to, it being understood that the granting or denying of any
waiver or amendment which may hereafter be requested by Borrower remains in the
sole and absolute discretion of Agent and the Lenders.  To the extent that any
terms or provisions of this Amendment conflict with those of the Credit
Agreement or the other Loan Documents, the terms and provisions of this
Amendment shall control.

 

(b)           Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

(c)           To the extent that any of the terms and conditions in any of the
Loan Documents shall contradict or be in conflict with any of the terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

(d)           This Amendment is a Loan Document.

 

(e)           The rules of construction set forth in Section 1.2 of the Credit
Agreement are incorporated herein by this reference, mutatis mutandis.

 

9.             Entire Agreement.  This Amendment, and the terms and provisions
hereof, the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

10.          Integration.  This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

11.          Reaffirmation of Obligations.  Borrower hereby reaffirms its
obligations under each Loan Document to which it is a party.  Borrower hereby
further ratifies and reaffirms the validity and enforceability of all of the
liens and security interests heretofore granted, pursuant to and in connection
with the Security Agreement or any other Loan Document to Agent, on behalf and
for the benefit of each member of the Lender Group, as collateral security for
the obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such liens and security interests, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date hereof. 
Borrower hereby further does grant to Agent, a security interest in the
Collateral (as defined in the Security Agreement) in order to secure all of its
present and future Obligations.

 

12.          Ratification.  Borrower hereby restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement and the Loan
Documents to which it is a party effective as of the date hereof and as amended
hereby.

 

13.          Severability.  In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity,

 

6

--------------------------------------------------------------------------------


 

legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

[signature pages follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

ACRC LENDER LLC,

 

a Delaware limited liability company, as Borrower

 

 

 

 

 

By

/s/ Todd Schuster

 

 

Name: Todd Schuster

 

 

Title: Chief Executive Officer

 

 

 

 

 

CITY NATIONAL BANK,

 

a national banking association,

 

as Agent and as a Lender

 

 

 

 

 

By

/s/ Brandon L. Feitelson

 

 

Name: Brandon L. Feitelson, C.F.A.

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------

 